Grant, J.
(dissenting). This case is now before us a second time. See 133 Mich. 286. An extended statement of facts is unnecessary. For that we refer to the former opinion. For three reasons we then held that the plaintiff had not established a cause of action, and that the court should have directed a verdict for the defendant. If the present record as to any one of these reasons is substantially the same as that upon the former trial, the judgment is, of course, erroneous.
The first reason for reversing the judgment before was that the plaintiff voluntarily assumed to do work which he was neither employed nor required to do, and that therefore he assumed the risk. Upon this point we said:
“ Plaintiff knew that he was employed as a driller; that Lemerand was the foreman who employed him, and who alone had the right to direct him. He saw Lemerand daily. He knew that Freedon was the loader and shooter, and was under control of Lemerand, and, after Freedon *656was injured by an explosion, that one Poland was the loader and shooter. Freedon was injured about a month before plaintiff’s injury. Plaintiff testified: 6Mr. Ed. Lemerand had charge of the drilling. He was boss.’ He knew that Freedon had no control over him. Freedon sometimes asked him to load the last hole, and he continued to do so under Poland. Plaintiff gave no word of testimony tending to show that he supposed that Freedon had any control over him, or the right to direct what he should do. He testified:
“ ‘ Ed. Lemerand, the boss of the quarry, set me drilling holes. Charles Ereedon had charge of shooting these holes. He was the man under the foreman that had charge of the shooting — drilling, loading, and shooting blasts. Freedon had charge of the loading and shooting of the holes after they were drilled. As far as I know, Mr. Ed. Lemerand had charge of the drilling. He was boss. * * * Freedon did not give me any orders while I was drilling there about drilling and loading the holes. Freedon set me to work there. I was working under Lemerand, as far as I knew. Freedon, he told me to load the last holes. There were two — one at 11:30, and another in the afternoon. * * * When Freedon asked me to load the holes, I said I did not want to load them; “I am afraid of it.” He said: The rest handled it. You might handle it.”’
“Evidently the boles before had been large enough to receive the stick of dynamite, and there was no danger in loading such holes. He found this one too small. Upon this point his testimony is as follows:
“ ‘ Q. You found the hole was too small ?
“ ‘A. Yes, sir.
“ ‘ Q. Why didn’t you leave it alone ?
“ ‘A. I never had any warning to do anything of the kind.
“ ‘ Q. You knew the hole was too small ?
“ ‘A. I didn’t think it would do any harm to squeeze it.
“ ‘ Q. What did you do with this to get it down into the hole ?
“ ‘A. I squeezed on this a little. It was sticking up a little, and I squeezed it. I thought I had better let it alone.’
“ Plaintiff’s counsel, in their brief, say:
“ ‘It is probable knowledge, common to the ordinary man, that dynamite will explode when sufficiently jarred.’
“Plaintiff was familiar with the use of dynamite, and he had seen it used every day for eight weeks. He had handled it before. He knew its liability to explode; that *657the only danger was from an explosion; that jarring is liable to cause one; and if the hole was too small he might have drilled another; * * * yet, without requirement from anybody to force this dangerous material into a hole too small, without any pretense that he had ever seen the work so done before, without any protest to his employer or any direction from him, knowing that his employer had never seen him do this work, and that he was not employed for that purpose, he chose to handle this dangerous material, and to force it into a hole in the rock, at the request of one whom he knew had no control over his action and no right to direct him. One servant has no right to assume that a fellow-servant has any control over his movements, or any authority or right to direct him in his work. It is his duty to look to the master or his alter ego for directions, and when he is employed to do one kind of work, which is entirely safe, he has no right to assume to do another bind, especially when dangerous, without the direction of his master. Where the servant may perform this work in two ways, one safe, the other dangerous, the master is not responsible for injuries to him when he voluntarily assumes the dangerous way. Upon the same principle, when he is employed to do work unattended with danger, he cannot make the master liable because he either occasionally or habitually chooses to do dangerous work which he knows another is assigned to do. Under all the authorities, as I read them, he assumed the risk. The injury was the result of his own carelessness and voluntary assumption of work he was not required to do. It would seem to me unnecessary to cite authorities. The following, in my judgment, sustain the proposition: Bailey on Master’s Liability, p. 169; St. Louis Bolt & Iron Co. v. Brennan, 20 Ill. App. 555; Brown v. Byroads, 47 Ind. 435; Knox v. Coal Co., 90 Tenn. 546; Lindstrand v. Lumber Co., 65 Mich. 254. The language of Mr. Justice Campbell in the last casé is applicable here:
“ ‘Mill owners cannot be supposed to anticipate that laborers in other work about the mill will handle the saws, or assume that any such direction as was given in this case was meant to give any such direction. Plaintiff does not testify that he supposed the foreman required him to run any such risk. Had such orders [for a laborer to use a circular saw] been given, they would not have justified him in doing what he did.’
*658“ The law does not impose upon the master the duty to warn or instruct his servant in regard to work he is neither employed nor required to do.”
Upon this branch of the case the testimony of plaintiff is substantially the same as before. He does not testify that he had ever seen a stick of dynamite forced into a hole too small. He testified that he had seen the loaders load holes, when the stick was too small, by breaking it up. He testified that at the time of this accident one Robert took a stick of dynamite too large to go in a hole, and that Robert, “when he found the hole was too small, did not try to force it in, but laid it there.” This occurred at the same time the plaintiff was injured. In regard to this transaction, Mr. Robert was present when Kopf got hurt, and testified:
“ I was pushing the car towards Kopf. When I heard the report I was behind the car, about 150 or 100 feet away. Before the explosion my partner went to dinner. I took the car to the incline. I went up and got my coat and vest. There was a stone on the end of my track, about 20 inches or 2 feet thick, that was loaded. There was a hole in the stone, and the fuse was coming out of it. It must have been on top. There was, I suppose, about 4 or 5 inches to fill that up. The candle was in the bottom. I seen an old pail. There was a piece of dynamite about 4 or 5 inches long in it. I took the piece. That piece of dynamite was in an old pail. I took the piece and tried it over that hole that was loaded. It wouldn’t fit in. Kopf said, ‘ Will it go in ? ’ I said, ‘ No.’ He said, ‘ What is the matter ? Doesn’t it go in ? ’ I said, ‘ No; it is too big.’ ‘ Are you afraid ? ’ I said, ‘Yes. I will not try to put it in.’ I didn’t want to monkey with it. He said, T can put it in.’ I asked, was it full ? He said, ‘ I am going to fill up this hole.’ He said that. He said, ‘ I will put it in.’ I took my vest and walked away. I walked away to the man pushing a car away from another man that wanted to get in with a loaded car. I hadn’t been gone but 10 or 15 feet when I heard a noise.”
This testimony is not denied by the plaintiff. In this connection I quote further from plaintiff’s testimony:
*659“ Q. Why did you want to put a piece of dynamite in a hole that was too small for it ? What did you do that for ?
‘ ‘A. Because I thought I would fill the hole.
“ Q. Had you ever done it before?
“A. Yes, sir.
“ Q. Put a big piece of dynamite in a small hole ?
“A. Yes, sir.
“ Q. Didn’t you think you had better let it alone, when you found it was sticking out of the hole ?
“A. I squeezed on it a little, and it went.
“ Q. You thought before that that you had better let it alone ?
“A. Yes, sir.
“ Q. Don’t you remember—
“M. I thought I would squeeze it down a little. I hardly thought that; then it went.
‘ ‘ Q. Didn’t you think you had better not do that ?
“A. Yes, sir.
e: Q. What were you thinking of ?
“A. I didn’t have my thought done until it went off.
“ Q. You thought you had better let it alone, and, before you could take your hand off, it exploded ?
“A. Yes, sir.
“Q. Why did you think you had better let it alone? Did you think it might blow up if you pressed on it ?
“A. I thought it might blow up. * * *
“ Q. When you went to put the old stick in the other hole, what did you think you ought to leave it alone for ? You did think you ought to leave it alone ?
“A. Yes, sir.
“ Q. Did you think that ?
“A. Yes, sir; I didn’t have my think done when it went. * * *
“ Q. Why didn’t you leave it alone. It didn’t make any more money for you to load it ?
‘‘A. No, sir.
“ Q. You would not get any more money ?
“A. No, sir.
“ Q. You would get your pay just the same for a day’s work if you left it alone ?
“A. Yes, sir.
“ Q. You wasn’t hired to do it?
“A. I worked under Freedon’s instruction.
*660“ Q. You wasn’t hired to do that work ?
“A. I worked under Freedon’s instruction.
“ Q. You would have got just as much pay if you didn’t do it ? No one told you to load that hole ?
“A. No, sir; they did not; but I worked under Free-don’s instruction.
“ Q. Was there anybody there — when you found that hole too small was there anybody there that told you to load it ?
“A. No, sir. Freedon said he didn’t leave the stick of dynamite for me; he did — the same piece I put in the hole.
“ Q. Was there anybody there that told you to do it ?
“A. No, sir.
“ Q. When you found the hole was too small, you did it because you wanted to do it ? Is that the only reason— you tried to do it because you wanted to ?
“A. I didn’t know'what danger there was.
“ Q. .Was there any reason in the world why you tried to load it if you found the hole too small, except that you wanted to try it ?
“A. I thought I would load it.
“ Q. You thought you would load it ?
“A. Yes, sir.
‘ ‘ Q. That is the only reason ?
“A. Yes, sir.”
Under such a record, for the reasons stated in the former opinion, I am unable to hold that there is either law or justice to sustain the judgment; and I think it should be reversed, and no new trial granted.
Ostrander, J., concurred with Grant, J.
Hooker, J., did not sit.